Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
Claims 5 and 7 are rejected under 35 U.S.C. 101 because they are drawn to products of nature.  The claims are drawn to markers and primers that are composed of DNA sequences that occur intact in nature, and absent evidence to the contrary, would inherently be present in cucumber lines of the prior art including wild varieties.  Accordingly, with no modifications or rearrangements, the markers and primers of the instant claims are indistinguishable from nucleic acid sequences that occur in nature.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 6 and 11-12 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

	Other than the InDel markers, no other distinguishing features are described for the instantly claimed cucumber varieties or seeds such that one of skill in the art would be able to determine if they were in possession of the claimed subject matter or not.  Accordingly, the claims as currently written lack adequate written description over their full breadth.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5-7 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pang et al (2003 Journal of Phytopathology 161:536-543).
The claims are drawn to primers, molecular markers and cucumber varieties and seeds comprising three InDel markers derived from crossing CCMC with IL52 and generating a QTL for Downy Mildew resistance wherein the QTL is dm5.2.
Pang et al teach the crossing of CCMC with IL52 and generating the dm5.2 QTL for Downy Mildew Resistance wherein the cucumbers would inherently contain the 3 InDel markers since they are the same cross as in the instant invention.  The cucumber varieties and seeds would be indistinguishable from the instantly claimed varieties and seeds since the only 
Claims 1-4 and 10 are allowed given the failure of the prior art to teach or suggest breeding methods by hybridizing IL52 with CCMC, continuously constructing an F6 recombinant inbred by single seed descent method, backcrossing and using the specified markers for the 3 InDels instantly claimed with specified markers and primers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T PAGE whose telephone number is (571)272-5914.  The examiner can normally be reached on M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/BRENT T PAGE/             Primary Examiner, Art Unit 1663